Citation Nr: 1629717	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for cardiovascular disease, including coronary artery disease (claimed as ischemic heart disease); to include as due to herbicide exposure and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of those proceedings is of record.

Although the RO has reopened the Veteran's claim for ischemic heart disease, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).   


FINDINGS OF FACT

1.  Evidence received since May 2006, including Veteran statements concerning the scope of his duties during service in Thailand, is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claim.

2.  The Veteran was exposed to herbicides during service. 



CONCLUSION OF LAW

The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for cardiovascular disease, claimed as ischemic heart disease. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

The criteria for service connection for cardiovascular disease, claimed as ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 33.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's most recent claim for service connection for cardiovascular disease was denied in a May 2006 Board decision.  The Veteran did not appeal the decision, which thus became final based on the evidence then of record.  38 U.S.C.A. §§ 7104; 38 C.F.R. § 20.1100.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2006 Board decision, new evidence has been received, including testimony from the Veteran that he may have been exposed to herbicides in the course of his duties in Thailand.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for ischemic heart disease.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran has been diagnosed with ischemic heart disease for which he is taking continuous medication.  The Veteran has testified that he was a welder in service and worked near the perimeter of an army base in Thailand during the course of his duties and was therefore exposed to herbicides.  He also claims that he set foot in Vietnam when his flights to and from Thailand touched down there.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

The Board finds the Veteran's testimony credible as his DD Form 214 reflects that his MOS was a welder in service and that he worked near the perimeter of an army base in Thailand during the course of his duties.  Further, the evidence shows that his condition has manifested to at least 10 percent.  38 C.F.R. § 3.307, 4.104.  Therefore service connection is warranted.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

New and material evidence having been received; the Veteran's claim for service connection for ischemic heart disease is reopened.

Service connection for ischemic heart disease is granted.




______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


